DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 11/10/2021 the Amendment has been received on 02/07/2022.
           Claims 1-11 have been canceled.
           Claims 12 and 14-16 have been amended.
           Claims 17-26 have been newly added.
           Claims 12-26 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 6-8, filed on 02/07/2022, with respect to claims 1-26 have been fully considered and are persuasive.  The appropriate claims have been canceled and amended to overcome the rejections and objections provided in the previous Office action. Therefore, all the previous rejections and objections provided in the previous Office action have been withdrawn. 
Allowable Subject Matter

4.         Claims 12-26 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 12, the most relevant prior art, Wischemann et al. (US Patent 5,872,879) in view of  Lee (US PAP 2018/0144511 A1) teach a method for calibrating geometric parameters of a CT apparatus; wherein Wischemann et al. teach the method using (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54) the calibration assembly comprising at least one calibration unit (141) each including a plurality of calibration wires (23/ 24 and 27/ 28), the plurality of calibration wires (23/ 24 and 27/28) being regularly arranged in a same plane (see abstract; Figs. 1-5; column 5, line 15 – column 6, line 54), the method comprising: 

    PNG
    media_image1.png
    658
    372
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    714
    387
    media_image2.png
    Greyscale

calculating theoretical positions of centroids of the calibration wires according to geometric parameters of the calibration assembly (step S1). 
          Lee teach geometry correction for X-ray CT comprising a scanning the calibration assembly, and extracting, from a scanning plane, at least one set of sinograms including projections of a calibration wires (step S2) (see paragraphs 0023, 0025, 0024, 0030, 0058, 0059 and 0061; Figs. 6 and 8D). 
          Wischemann et al. and Lee teach the related methods for calibrating geometric parameters of a CT apparatus but fails to explicitly teach or make obvious (S3) obtaining a position of the centroid of each of the calibration wires of the calibration assembly from the sinograms; (S4) establishing, for each of the calibration wires, by using an X-ray machine as a reference system based on an intersection point of a virtual connection line, between a focal spot and the centroid of the each of the calibration wires, with a detector, and based on the position of the centroid of the each of the calibration wires obtained in the step (S3), an optimization model for parameters of the detector and the position of the centroids of the calibration wires, and solving the optimization model to obtain the positions of the centroids of all the calibration wires within the scanning plane; (S5) matching, by using a position matching algorithm, the position of the centroid of the each of the calibration wires obtained in the step (S4) with the theoretical position calculated in the step (S1), so as to correct the position of the centroid of the each of the calibration wires obtained in the step (S4); and (S6) establishing, based on the corrected position of the centroid of the each of the calibration wires, an optimization model for the parameters of the detector for all calibration wires, and solving the optimization model to obtain geometric parameters of the detector in the scanning plane as claimed in combination with all of the remaining limitations of the claim. 
            Claims 13-26 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
           Silver et al. (US Patent 5,235,528) teach a calibration assembly and method for calibrating geometric parameters of a CT apparatus, the calibration assembly comprising: 
                       
    PNG
    media_image3.png
    466
    515
    media_image3.png
    Greyscale
(see abstract; Fig. 3, column 2, lines 30-61 and column 4, line 65 - column 6, line 39) lines at least one calibration unit (32) each including a plurality of calibration wires (34), the plurality of calibration wires (34) being regularly arranged in a same plane (see Fig. 3). 
            Zylka et al. (US Patent 6,379,043 B1) teach a calibration assembly and method for calibrating geometric parameters of a CT apparatus, the calibration assembly comprising:

    PNG
    media_image4.png
    464
    554
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    268
    231
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    252
    225
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    262
    247
    media_image7.png
    Greyscale
 (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51): at least one calibration unit (11) each including a plurality of calibration wires (7), the plurality of calibration wires (7) being regularly arranged in a same plane (see abstract; Figs, 1 and 3-6; column 4, line 50 – column 5, line 51). 
            Sato (US PAP 2019/0302285 A1; see abstract; Figs. 1-7, paragraphs 0045-0055) and Schulze et al. (US PAP 2015/0216498 A1; see abstract; Figs. 1-4c; paragraphs 0006-0012) teach the methods and apparatus for geometric characterization and calibration of an X-ray beam CT apparatus.  
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./      February 18, 2022